


Exhibit 10.1


EMPLOYMENT AGREEMENT




This Employment Agreement (“Agreement”) is entered into this 1st day of
September, 2015, by and between Armstrong Energy, Inc. and its subsidiaries
(“Employer”), 7733 Forsyth Boulevard, Suite 1625, St. Louis, Missouri 63105 and
Jeffrey F. Winnick (“Winnick”), 685 Marshall Avenue, St. Louis, Missouri 63119.


In consideration of the mutual covenants and promises contained herein, and
other good and valuable consideration, the adequacy and receipt of which are
hereby acknowledged, Employer and Winnick hereby agree as follows.


1.    Duties and Position. Winnick shall be employed as the Vice President and
Chief Financial Officer of Employer and shall report to Employer’s President.
Winnick shall have such duties as are customarily performed by persons serving
in similar capacities in other businesses similar to Employer’s business.
Winnick shall devote his full working time, attention, and best efforts to
performing all reasonably assigned responsibilities. Winnick shall not, while
employed by Employer, engage in any other business or employment without the
prior written approval of Employer’s President or the Board of Directors (the
“Board”). Notwithstanding the foregoing, nothing herein is intended or shall be
construed as preventing Winnick from engaging in such civic, charitable, or
political activities as do not interfere with the performance of Winnick’s
duties hereunder.


2.    Term of Employment.


2.1    On-Going Term. Winnick’s employment under this agreement shall be for one
(1) year commencing on the date set forth above (the “Initial Term”). However,
the term of Winnick’s employment under this Agreement shall automatically extend
for additional one (1) year terms until such time, if any, as Employer or
Winnick give written notice to the other that such automatic extension shall
cease, the same of which shall be given with no less than sixty (60) days’
notice prior to the expiration of the then current term.


2.2    Exemption. Notwithstanding the foregoing, Winnick’s employment hereunder
may be earlier terminated in accordance with the terms of Section 5 of this
Agreement.
3.    Compensation.


3.1    Base Salary Compensation. Employer shall pay Winnick an initial annual
base salary of Two Hundred Thirty Thousand Dollars ($230,000.00) (the “Salary
Compensation”), which Employer’s President or the Board may elect to adjust, in
their sole discretion and without any requirement that they do so, on each
anniversary of the date first written above. The Salary Compensation shall be
payable in equal periodic installments according to Employer’s customary payroll
practices, but no less frequently than bi-monthly. During the term of his
employment as defined herein, Winnick shall also be entitled to an annual target
bonus of 50% of the then annual salary. Such bonus shall be based upon the
achievement of performance criteria established by Employer and to be awarded at
the discretion of Employer’s President or the Board.


3.2    Withholding. All payments under this Section 3 shall be less such amounts
as are required to be withheld by law or as otherwise authorized by Winnick in
writing.


4.    Benefits. Winnick shall be eligible to participate in such benefits for
Employer’s employees as may be authorized and adopted from time to time by the
Board including, without limitation, any pension plan, profit-sharing plan, or
other qualified retirement plan and any group insurance plan. Employer shall
reimburse Winnick for normal and reasonable business expenses incurred in
performance of his responsibilities as determined in the sole discretion of
Employer. During each calendar year Winnick shall be entitled to the vacation as
Employer employees would be entitled to under Employer’s standard vacation
policy. Employer may furnish such other benefits to Winnick as it shall
determine, from time to time, within its discretion, to be in the best interests
of Employer and Winnick. Nothing herein is intended or shall be construed as
precluding Employer from modifying or discontinuing any benefit plan, policy or
program.


5.    Termination of Employment. Winnick’s employment with Employer under this
Agreement shall terminate:


5.1    Cause. For “Cause” immediately upon notice from Employer to Winnick. As
used herein, “Cause” shall mean:


A.    Winnick’s failure substantially to perform his duties hereunder in a
manner satisfactory to Employer, as determined in good faith by Employer,
provided that Employer has given Winnick written notice of the




--------------------------------------------------------------------------------




action(s) or omission(s) which are claimed to constitute such failure and
Winnick does not fully remedy such failure within ten (10) calendar days after
receipt of the written notice;


B.    Winnick has engaged in gross misconduct, dishonest, disloyal, illegal or
unethical conduct, or any other conduct which has or could reasonably have a
detrimental impact on Employer or its reputation, all facts to be determined in
good faith by Employer;


C.    Winnick has acted in a dishonest or disloyal manner, or breached any
fiduciary duty to Employer, that, in either case, results or was intended to
result in personal profit to Winnick at the expense of Employer or any of its
customers;


D.    Winnick has been convicted of, pleads guilty, or enters a nolo plea,
Alford plea or plea or no contest to any felony.


E.    Winnick has one or more physical or mental impairments which have
substantially impaired his ability to perform the essential functions of his job
under this Agreement. Any dispute as to whether Winnick has been so impaired
shall be determined by Employer in consultation with a physician appointed by
Employer;


F.
Winnick’s death;



G.    Any breach by Winnick of his obligations under Sections 7-11 or 13 of this
Agreement; or


H.    Winnick resigns under circumstances where a termination for “Cause” was
impending or could have reasonably been foreseen.


5.2    Change in Control.    Upon the occurrence of a “Change in Control,”
provided Winnick’s employment with Employer or an acquiring entity is
terminated, other than for Cause, within twelve (12) months of an event
constituting a Change in Control. As used herein, “Change in Control” means:
A.    any purchase or other acquisition by an individual or group of person(s)
(including entity(ies)) acting in concert, which results in persons who are
shareholders of Employer as of the date first written above no longer being the
legal and beneficial owners of fifty-one percent (51%) or more of the
outstanding equity in Employer, excluding any affiliates, parents, subsidiaries
or related parties of Employer;
B.    consummation of a reorganization, merger, recapitalization, consolidation,
or any other transaction, in each case with respect to which persons who were
shareholders of Employer as of the date first written above do not, immediately
thereafter, legally and beneficially own fifty-one percent (51%) or more of the
equity in the newly-organized, merged, recapitalized, consolidated, or other
resulting entity; or
C.    the sale of all or substantially all of the assets of Employer in a
transaction approved by the Board.
5.3    Without Cause. Upon notice from Employer to Winnick.
5.4    For Good Reason. For “Good Reason” immediately upon written notice from
Winnick to the Board or at such later time as such notice may specify, which
date shall not be more than fourteen (14) calendar days after the date on which
Employer is deemed to receive such notice. As used herein, “Good Reason” shall
mean a material demotion or reduction, without Winnick’s consent, in Winnick’s
duties or compensation.
5.5    Miscellaneous. Employer may pay Winnick in lieu of having his work during
all or part of any notice period under this Section 5. Following any notice of
termination, Winnick shall fully cooperate with Employer in all matters relating
to the winding up of his pending work on behalf of Employer and the orderly
transfer of any such pending work to such others as may be designated by
Employer. To that end, Employer shall be entitled to such full-time or part-time
services of Winnick as Employer may reasonably require during all or any part of
the period from the time of giving any such notice until the effective date of
such termination.
6.    Separation Package




--------------------------------------------------------------------------------




6.1    Cause. In the event Employer terminates Winnick’s employment for Cause,
Winnick shall not be entitled to any compensation or benefits beyond his
termination date.
6.2    Without Cause; For Good Reason; Change in Control. In the event Employer
terminates Winnick’s employment without Cause, Winnick terminates his employment
for Good Reason, or in the event of a termination under Section 5.2 due to a
Change in Control, Employer shall:
A.    for the longer of (a) twelve (12) months following such termination or (b)
until the expiration of the Initial Term, continue Winnick’s Salary Compensation
at the same rate as such Salary Compensation was set hereunder on the day prior
to Winnick’s termination, plus pay any accrued but unpaid Bonus as of the date
of such termination;
B.     for the longer of (a) twelve (12) months following such termination or
(b) until the expiration of the Initial Term, pay the premiums for Winnick and
his dependents to continue group health insurance under such group policy(ies),
if any, on the same terms as Employer provides to Employer employees, provided
such payments may cease earlier following termination if:
(i)the applicable group policy does not permit continuation coverage beyond the
maximum time periods established by applicable law for continuation coverage, in
which case payments shall cease when the applicable maximum period is reached
for each covered individual; or
(ii)Winnick and/or any covered dependent(s) advise Employer that Winnick and/or
any covered dependent(s) have obtained other satisfactory group health coverage
in which case coverage shall cease only for such individuals who have obtained
such other group coverage; and
(iii)Employer ceases to provide any group health policy to any employees.


6.3    Miscellaneous. Any payments under this Section 6 shall be subject to such
deductions as may be required by law. In addition, in the event Winnick violates
any of the terms of Section 7 or 9-11 of this Agreement, as determined in good
faith by Employer, any payments and benefits otherwise due under this Section 6
shall immediately cease and Winnick shall be required to repay to Employer any
amounts already paid to his under this Section 6. Any payments under this
agreement associated with termination of employment are conditional upon
Winnick’s execution of an appropriate release of all future claims against
Employer or its successors.
7.    Confidential Information and Relationships. Winnick acknowledges and
agrees that, in the course of his employment with Employer, he has and will
continue to come into possession of technical, financial and/or business
information pertaining to Employer which is not published or readily available
to the public, including, but not limited to: financing opportunities; market
research and analyses; customer contact information, specifications, needs and
histories; contract terms; sales figures, reports and projections; marketing
concepts and plans; cost and pricing information; plans for future developments
including product and market expansion; and lists of and other information
pertaining to and/or received from customers, suppliers and/or employees
(“Confidential Information”). Winnick also acknowledges and agrees that he has
received training regarding Employer’s business and shall have contact with
Employer’s customers and suppliers. Such contacts will enable Winnick to
establish and maintain, at Employer’s expense, favorable relationships and
goodwill with such person/entities, and to influence with whom such
persons/entities do business. Winnick acknowledges that Confidential Information
and such relationships and goodwill are important to and will greatly affect the
success of Employer. Winnick agrees that during employment with Employer and at
all times thereafter, regardless of how, when and why employment may end, he
shall hold in the strictest confidence, and shall not disclose, duplicate and/or
use for herself or any other person or entity any Confidential Information
without the prior written consent of Employer, or unless required to do so in
order to perform his responsibilities while employed by Employer. Winnick also
agrees that at all times during his employment with Employer, he shall comply
with all of Employer’s policies and procedures relating to the protection and
confidentiality of Confidential Information.
8.    No Other Contract. Winnick warrants that he is not bound by any other
agreement, oral or written, which would limit or preclude him from performing
any responsibility reasonably assigned by Employer hereunder. Winnick also
agrees not to disclose to Employer or seek to induce Employer to use, any
confidential information, material or trade secret belonging to any other person
or entity.
9.    Work Product. Any and all designs, plans, inventions, products,
improvements, programs, specifications, methods, reports, notebooks, databases,
notes, analyses, memoranda, files, correspondence, rolodexes, and other
embodiments of work conceived, made, discovered and/or produced by Winnick
during his employment by Employer, either solely or jointly with others: (A) in
the course of performing any duties for Employer, (B) which are based, in whole
or part, upon Confidential Information, the supplies, facilities or business,
financial or technical information of Employer, or (C) which relate to the
business of Employer ("Work Product"), shall be the sole property of Employer or
its designee and available to Employer or its designee




--------------------------------------------------------------------------------




at all times. Winnick agrees promptly to disclose and hereby assigns in
perpetuity to Employer or its designee, without royalty or other additional
consideration, any and all of his rights to any and all Work Product. Winnick
further agrees that during his employment by Employer and after that employment
ends, regardless of how, when and why, he shall, upon request from the Chairman
of the Board or his designee: (i) execute any and all applications for
copyright, patent, trademark or other intellectual or proprietary right relating
to Work Product which may be prepared for his signature, (ii) assign to Employer
or its designee any and all such applications, copyrights, patents, trademarks
or other intellectual or proprietary rights relating thereto, and (iii) assist
Employer or its designee, as Employer or its designee deems necessary, in order
for Employer or its designee to apply for, defend or enforce any copyright,
patent, trademark or other intellectual or proprietary right or otherwise
protect its interests in Work Product. Employer or its designee shall pay all
expenses of preparing, filing and prosecuting any such application and of
obtaining such copyrights, patents, trademarks or other intellectual or
proprietary right.
10.    Return of Property. All documents, records, reports, lists, databases,
software, analyses, notes and similar items relating to Employer’s business that
Winnick has or may prepare or receive in the course of his employment are and
shall remain Employer’s property. At such times as Employer may request, and
upon separation from employment with Employer, regardless of how, when and why
employment may end, Winnick shall immediately deliver to Employer all
Confidential Information, Work Product and other property of Employer in his
possession or control, including, but not limited to, all records, documents,
notes and disks (including copies), containing, excerpting or relating, in whole
or in part, to Confidential Information.
11.    Non-Competition. Winnick recognizes that Employer will or has spent
substantial money, time and effort to develop and maintain its relationships
with its customers, suppliers and employees. Employer is paying Winnick to,
among other things, develop and preserve business information, methods of doing
business and goodwill, and Employer has agreed to employ or continue employing
Winnick based on his assurances and promises not to divert or misuse
Confidential Information, Work Product or goodwill or to put herself in a
position following employment with Employer in which the confidentiality of
Confidential Information or Work Product might somehow be comprised. Therefore,
Winnick agrees that while employed by Employer and for twelve (12) months
following termination of that employment, regardless of how, when or why
employment may end, he shall not in any manner or in any capacity, directly or
indirectly, for herself or any other person or entity, actually or attempt:
A    to acquire any interest in, be employed by or otherwise associated or
affiliated with any person or entity which offers any product or service which
competes with Employer in any coal producing region in which Employer or its
affiliates, parent companies, subsidiary companies or related entities also
operate;
B.    to solicit, interfere with, divert or take away from Employer any business
with or from any person or entity who/that was a customer or prospective
customer of Employer:
(i)
in the case of Winnick’s on-going employment, during all or part of the twelve
(12) months immediately preceding any dispute under this Section 11; and

(ii)
in the case of employment having ended, during all or part of the twelve (12)
months preceding termination of Winnick’s employment.

A prospective customer shall mean any person/entity who/that, within the
relevant period described in subsection (B)(i) and (ii) above, was in
negotiation with Employer or received a written proposal from Employer; or


C.     to hire or solicit for work any employee of Employer or otherwise to
induce any employee of Employer to leave employment with Employer.
Winnick further agrees that if he has any question regarding the scope of
activities restricted by this Section 11, he shall submit the question in
writing to Employer. Winnick also agrees to keep Employer advised of the
identity of any employer (including, without limitation, any contractors or
consulting arrangements), his work location and general responsibilities during
the twelve (12) month post-employment period covered by this Section 11.
12.    Securities. Notwithstanding the terms of Sections 1 and 11 above, nothing
in this Agreement is intended or shall be construed as limiting Winnick’s right,
as an investor, to hold or acquire the stock of any business that is registered
on a national securities exchange or regularly traded on a generally recognized
over-the-counter market, so long as his interest in any such business does not
exceed five percent (5%) of the ownership of that business.
13.    Remedies. The parties agree that the terms of Sections 7 and 9-11 of this
Agreement are intended and shall be construed not as personal services but as
terms governing the ownership and use of property, including Confidential
Information and goodwill. Winnick agrees that the covenants in Sections 7 and
9-11 of this Agreement are reasonable and necessary to protect




--------------------------------------------------------------------------------




the legitimate business interests of Employer, that any violation by Winnick of
any such covenant would result in great damage and irreparable injury to
Employer, and that his experience, knowledge and skills are such that
enforcement of Sections 7 and 9-11 by way of injunction would not cause his
unreasonable hardship or prevent his from earning a living. Winnick further
acknowledges and agrees that if he were to violate the terms of Section 11, the
unauthorized disclosure or use of Confidential Information, goodwill and/or Work
Product would be inevitable. Winnick, therefore, agrees that, in the event of
actual or threatened violation of any of the covenants in Sections 7 or 9-11 of
this Agreement, in addition to whatever other legal and/or equitable remedies
allowed by law, Employer shall be entitled to enforce the terms of this
Agreement by way of injunction and/or specific performance. In addition, Winnick
and Employer agree that any dispute or controversy arising between/among them
relating to this Agreement shall be brought in the Missouri or federal court
with jurisdiction in the County of St. Louis, State of Missouri (the "Courts"),
and that the Courts shall have exclusive jurisdiction over any such dispute or
controversy. Furthermore, each of the parties hereby voluntarily consents to the
jurisdiction of the Courts and stipulates that the Courts are not an
unreasonable forum within which to litigate any dispute or controversy related
to this Agreement. Winnick further agrees that if there is any question as to
the enforceability of any of the covenants in Sections 7 or 9-11 of this
Agreement, he shall not engage in any conduct inconsistent with or contrary to
any such covenant until after the question has been resolved by a final judgment
of the Courts. In the event Employer has to consult with or retain any attorney
to enforce the terms of this Agreement, Winnick agrees that he shall pay
Employer for all costs, expenses and attorneys’ fees Employer incurs in
enforcing this Agreement, whether or not litigation is commenced.
14.    Binding Effect.
A.    Winnick may not sell, assign or transfer this Agreement or any of his
rights, interests or obligations under this Agreement, in whole or in part, by
operation of law or otherwise.
B.    Employer may sell, assign or transfer any of its rights and/or interests
under Sections 7, 9-11 and 13-21 of this Agreement without any additional
consent of or notice to Winnick. In such event, said Sections shall remain in
full force after such sale, assignment or other transfer, shall inure to the
benefit of and may be enforced by (i) any successor, assignee, or transferee of
all or any part of Employer’s business as fully and completely as it would inure
to the benefit of and it could be enforced by Employer if no such sale,
assignment or transfer had occurred, and (ii) Employer in the case of any sale,
assignment or other transfer of a part, but not all, of the business.
C.    Whether or not Employer assigns any of its rights and/or interests under
Sections 7, 9-11 and 13-21 of this Agreement, the parties intend and agree that
any successor or transferee of all or part of Employer’s business shall be a
third party beneficiary of the terms of said Sections. The parties further
intend and agree that, in the event of any sale, merger or other change in the
ownership or structure of Employer, in whole or in part, the resulting entity
shall step into the place of Employer under Sections 7, 9-11 and 13-21 of this
Agreement, without any additional consent of or notice to Winnick, as if the
term “Employer” were defined in this Agreement to include such person/entity. In
addition, the parties agree that, in the event Employer sells, transfers or
merges part, but not all, of its business, the terms of Sections 7, 9-11 and
13-21 shall be enforceable by both Employer and the successor or transferee of
part of Employer’s business. As used herein, a “successor” or “transferee”
includes any person/entity which, at any time, merges with, or purchases all or
substantially all of the stock or assets of Employer.
15.    Severability/Interpretation. The parties acknowledge and agree that the
terms of Sections 7, 9-11 and 13-21 are severable from the remainder of this
Agreement and supported by adequate consideration. In the event any one or more
whole or partial provisions of this Agreement shall be adjudicated to be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining whole or partial provisions shall not be affected, and such
adjudication shall not affect the validity or enforceability of such whole or
partial provision in any other jurisdiction. The parties further agree that if
any whole or partial restrictive covenant in this Agreement is deemed invalid or
unenforceable because overly broad in geographic scope, activity or time
duration, this Agreement shall be interpreted as if such invalid or
unenforceable whole or partial provision were not contained herein; provided,
however, if, under applicable law, such whole or partial provision may be
modified or interpreted so as to be enforceable, that provision shall be so
modified or interpreted so as to be enforceable to the maximum extent permitted
by applicable law.
16.    Preservation of Rights. Winnick agrees that termination of his employment
with Employer, regardless of how, when or why employment may end, shall in no
manner affect his promises contained in Sections 7, 9-11 and 13-21 of this
Agreement. In order to preserve its rights hereunder, Employer may advise any
third party with whom Winnick may consider, establish or contract a relationship
of the existence of this Agreement and its terms, and Employer shall have no
liability for so acting.




--------------------------------------------------------------------------------




17.    Notice. Any written notice required under this Agreement shall be deemed
given on the date of hand delivery, the calendar day following the day sent by a
next day mail or delivery service, and two (2) calendar days following the date
postmarked by U.S. mail, all postage or delivery charges prepaid. Any such
notice shall be given:
to Employer, addressed to its President at:         7733 Forsyth Suite 1625.
St. Louis, Mo. 63105
                                
to Winnick at:             685 Marshall Avenue
St. Louis, Mo. 63119
or such other address as specified in notice given in accordance with the
foregoing.


18.    Entire Agreement. This Agreement contains the entire agreement between
Winnick and Employer and supersedes any prior oral or written agreement between
them pertaining to the subject matter of this Agreement. Each party warrants
that, in entering into this Agreement, it is not relying on any representation
or promise other than those set forth in this Agreement. This Agreement may be
modified only by a writing signed by Winnick and Employer.


19.    Waiver of Breach. Failure of either party to exercise any right under
this Agreement, in the event the other party breaches this Agreement, shall not
be construed as a waiver of such breach or prevent the non-breaching party from
later enforcing strict compliance with the terms of this Agreement. Waiver of
any right by Employer hereunder must be in writing signed by Employer.


20.    Choice of Law. The parties agree that this Agreement shall be governed
and construed in accordance with the laws of the State of Missouri without
giving effect to any choice of law or conflict of law rule or principle that
would cause application of the law of a jurisdiction other than the State of
Missouri.


21.    Miscellaneous. The headings of each Section herein are for convenience
only and shall have no significance in the interpretation of this Agreement.
This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together will constitute but one
instrument.


22.    Acknowledgment. Winnick acknowledges and agrees that, to the extent
desired, he has discussed this Agreement with the advisors of his choice, he has
read, fully understands and intends to comply with all of the provisions of this
Agreement, and he is voluntarily signing it below.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.




Armstrong Energy, Inc.




/s/ Martin D. Wilson        
Martin D. Wilson, President and Chief Executive Officer






/s/ Jeffrey F. Winnick        
Jeffrey F. Winnick






